Citation Nr: 1210661	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  09-15 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to basic eligibility for nonservice-connected disability pension benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and son


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1961 to January 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2011, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has been denied VA pension benefits based on a finding that he did not have wartime service.  

The law authorizes the payment of a nonservice-connected disability pension to a wartime Veteran who has the requisite service and who is permanently and totally disabled.  Basic entitlement exists if a Veteran: (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.3, 3.23.  See 38 U.S.C.A. § 1502, 1521; 38 C.F.R. § 3.3(a) (3). 

As to the requirement of wartime service, a Veteran meets the service requirements of this section if he or she served in the active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521 (j); 38 C.F.R. § 3.3(a) (3). 

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4); 38 C.F.R. § 3.2.  VA currently recognizes the following as periods of war:  January 1, 1817, through December 31, 1898, inclusive; April 21, 1898, through July 4, 1902, inclusive; April 6, 1917, through November 11, 1918, inclusive; December 7, 1941, through December 31, 1946, inclusive; June 27, 1950, through January 31, 1955, inclusive; August 5, 1964, through May 7, 1975, inclusive; and August 2, 1990 through a date to be prescribed by Presidential proclamation law.  See 38 C.F.R. § 3.2.  Most pertinent to the instant case, a "period of war" for pension purposes also includes duty from February 28, 1961, to May 7, 1975, inclusive, in the case of duty for a Veteran who served in the Republic of Vietnam during that period.  38 C.F.R. § 3.2(f) (emphasis added). 

The Veteran's main contention is that he flew into Vietnam to pick up deceased soldiers as part of his duties with the 121st Hospital Evacuation Team.  An RO request for verification of Vietnam service was returned with a negative response.  However, at the Board hearing it was suggested that the TDY trip into Vietnam was in 1962.  The Veteran's service personnel records show he was assigned TDY to the 121st Evacuation Hospital (SMBL) from May 6, 1962, to June 6, 1962.  In order to fully assist the Veteran, the Board believes it appropriate to direct further development. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the service department and request any records/unit history showing the mission and activities of the 121st Evacuation Hospital (SMBL) from May 6, 1962, to June 6, 1962.  The request should specifically ask for any information regarding sending servicemembers from Korea into Vietnam for body retrieval/evacuation purposes.  The results of the request for such information should be documented in the claims file. 

2.  After completion of the above, the RO should review the expanded record and determine if the benefit sought can be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


